Citation Nr: 1742618	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  In correspondence dated in December 2016, the Veteran was advised that this Judge was no longer employed at the Board and he was eligible for another hearing; however, the Veteran declined this offer.

The claim was remanded by the Board in January 2011, February 2013, December 2013, December 2015, and April 2017.  In April 2017, the Board granted service connection for bilateral hearing loss and remanded the issue of entitlement to a TDIU to allow the RO the opportunity to assign a disability rating for the newly service-connected disability.  The RO assigned ratings and also granted service connection for tinnitus.  The claim has been returned to the Board for appellate review.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus do not preclude him from securing or following substantially gainful employment.





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016). 

The Veteran is service connected for bilateral hearing loss and tinnitus.  As of March 13, 2013, his combined rating met the schedular criteria for a TDIU as hearing loss was evaluated as 80 percent disabling as of that date and tinnitus was evaluated as 10 percent disabling.  However, the primary question is whether the Veteran's bilateral hearing loss and tinnitus, when considered with his education and work history, have rendered him unable to obtain and maintain substantially gainful employment at any time during the pendency of the claim.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected bilateral hearing loss and tinnitus do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).

In this case, the evidence shows that the Veteran can read and write, completed his GED, and worked as a machine operator, fork lift operator, factory worker, and long distance truck driver after separation from service.  See VA examination, May 2011.  He also worked part-time as a custodian during part of the pendency of this claim.  Records from the Social Security Administration (SSA) indicate that the Veteran was fired from his last full-time job as a factory worker in 2007 due to a conflict with another worker.  Hearing loss and tinnitus were not noted as causes for his termination from employment.  The evidence does not show that the Veteran is unable to return to any of these occupations as a result of his hearing loss and tinnitus disabilities.

The Board acknowledges the Veteran's report that his hearing loss has caused difficulty understanding others, hearing on the telephone, hearing the television, and hearing high tones.  See VA treatment records dated January 2008, July 2008; VA audiology examinations; and SSA records dated March 2008.  However, his primary contention during the course of the claim has been that he cannot work due hearing loss in combination with his non-service-connected disabilities, to include chronic obstructive pulmonary disease (COPD), coronary artery disease (CAD), and hypertension.

Notably, an August 2008 medical assessment from SSA shows the provider found the Veteran's ability to work was limited by his heart condition.  The examiner found no other disabling conditions.

During his August 2010 hearing before the Board, the Veteran reported that he was working four hours per night at $7.25 per hour doing custodial work.  He stated that he previously worked as a truck driver and carpenter.  He said he could not do those jobs anymore due to his heart condition.  He did not indicate that he could not return to those jobs due to hearing loss and tinnitus.

In a September 2012 letter, the Veteran again indicated that he was unemployable due to his heart condition, COPD, and arthritis.  He did not indicate that his hearing loss rendered him unable to obtain and maintain substantially gainful employment.

The Board notes that the May 2011 VA audiology examination report indicates that the Veteran's hearing loss and tinnitus caused significant effects on occupation because of hearing difficulty.  Further, during the March 2013 VA audiology examination, the Veteran reported that his hearing loss affected his ability to work because he could not understand what people were telling him to do.  However, the VA examiners did not indicate and the evidence does not otherwise show that the Veteran is incapable of obtaining and maintaining substantially gainful employment as a laborer, truck driver, or custodian due solely to his hearing loss and tinnitus disabilities.  The evidence does not show that he is unable to perform physical or sedentary employment due solely to these disabilities.  He is capable of reading and writing, and thus able to understand written directions.  While he has difficulty hearing others at times, he has hearing aids and he is not completely deaf.

The Veteran undoubtedly has industrial impairment as a result of his service-connected bilateral hearing loss and tinnitus disabilities, as evidenced by his 80 percent combined evaluation.  However, the evidence does not establish that these service-connected disabilities have precluded gainful employment at any time during the pendency of the claim. 

As the evidence does not show that the Veteran's bilateral hearing loss and tinnitus preclude employment, the Board finds that the requirements for a TDIU have not been met.  The weight of the evidence is against the Veteran's claim and accordingly, the benefit-of-the-doubt rule does not apply.  The claim is denied.  Gilbert, 1 Vet. App. 49, 53


ORDER

Entitlement to a TDIU is denied.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


